DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/170,637, last communication received on 08/02/2021. Claims 1-17 are pending; claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10929816 B2 (hereinafter P816). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 5 of P816
A method for secure message transfer between a plurality of participants, comprising:
(from claim 1) A method for secure message transfer between a plurality of participants, comprising:
generating a message from a first participant of the plurality of participants;
receiving message information from a first device managed by a first participant of the plurality of participants;
creating a message based on the received message information;
hashing the message and generating transaction information related to the message;
generating a hash of the message and generating transaction information related to the message;
providing the transaction information and the hash of the message to one or more blocks in a blockchain;
generating a block for a blockchain and providing the transaction information related to the message and the hash of the message in the block;

making the message available to a second device managed by a second participant of the plurality of participants using a message access interface that provides access to the message by the second device;
requesting authentication information from the second participant;
notifying the second participant that the message is available for access and requesting authentication information from the second participant to enable access to the message using the second device,
providing access to the message on the second device upon receipt and validation of the authentication information;
providing access to the message on the second device upon receipt and validation of the authentication information from the second participant;
hashing the accessed message and generating additional transaction information related to the accessed message;
when the message is accessed by the second device, generating a hash of the accessed message and generating additional transaction information related to the accessed message; and
providing the hash of the accessed message and the additional transaction 


(from claim 5) The method of claim 1, further comprising displaying information in the blockchain to provide a transaction history for the message.


Claim 1 of the instant application is anticipated by patent claim 5 in that claim 5 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claim 2-17, claims 1-20 of P816 obviously disclose all limitations in claims 2-17 of the instant application. Accordingly, claims 2-17 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 9, the claim recites the limitation "[t]he method of claim 9, wherein the authentication information includes a crypto key provided to the second participant" in line 1.  It is not clear why the instant claim depends on itself and there is insufficient antecedent basis for this limitation in the claim. Examiner assumes claim 9 depend on claim 1 for examination purpose.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0359288 A1 to Golan (hereinafter Golan) in view of U.S. Patent Application Publication 2018/0198799 A1 to PARTHASARATHY et al. (hereinafter PARTHASARATHY) and U.S. Patent Application Publication 2019/0123889 A1 to Schmidt-Karaca (hereinafter Schmidt).

As to claim 1, Golan teaches a method for secure message transfer between a plurality of participants (An email messaging system is provided that includes a first email message server, a second email message server and a distributed database system that stores a blockchain, Golan, Abstract), comprising:
generating a message from a first participant of the plurality of participants (The method 200 begins at 202 when the first message server 104 receives the message from the first user system 102 (e.g. a first participant), Golan, [0033]-[0039], [0051]-[0057], Fig. 1-2, 4);
hashing the message (Each block can store a reference that links that block to a previous block in the chain, a summary of the transaction (e.g., one or more components of a message), a time stamp, and Proof of Work that went into creating the secure block. The reference that links that block to the previous block and to each additional block reinforces those before it. For example, each block can include a hash of the prior block thereby linking the blocks together, Golan, [0027]-[0028], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4) and generating transaction information related to the message (The blockchain keeps track of the fact that events/transactions have happened. In accordance with the disclosed embodiments, a “transaction” can refer to a message being sent from one computer to another computer. One or more components of a message can be recorded in a block of the blockchain to represent that message being sent, Golan, [0027]-[0028], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4);
Golan, [0027], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4);
providing access to the message by a device managed by a second participant of the plurality of participants (the processor systems of the message server 112 can be centrally located, or distributed among a number of server systems that work together. Furthermore, in the description of FIGS. 3A and 3B, a particular example is described in which the second user system 118 (e.g. a second participant) receives a message that was communicated from the first user system 102, Golan, [0040]-[0049], Fig. 1, 3, 5);
Golan does not explicitly disclose requesting authentication information from the second participant; providing access to the message on the second device upon receipt and validation of the authentication information;
PARTHASARATHY discloses requesting authentication information from a second participant; providing access to a message on a second device upon receipt and validation of the authentication information (the recipient mailbox 124 may be accessible by the recipient upon providing credentials associated with the recipient to the authentication module 122. For example, in some embodiments the recipient credentials may include each of a username and a password which the user may provide to the authentication module 122 in exchange for an authentication token. In some embodiments, the authentication module 122 may be configured to authenticate the recipient based on single factor authentication (SFA). For example, the recipient may be given access to a recipient mailbox corresponding to a specific email address upon providing a single factor of authenticating evidence, e.g. a single password. In some embodiments, the authentication module may be configured to authenticate the recipient based on multifactor authentication (MFA). For example, the recipient may be given access to a recipient mailbox corresponding to the specific email address only upon providing multiple factors of authenticating evidence, e.g. a password in addition to some other piece(s) of authenticating evidence. In some embodiments, the authentication module 122 may further be configured to provide cross domain authentication, PARTHASARATHY, [0034]-[0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to authenticate recipients as taught by PARTHASARATHY to modify the method of Golan for security purposes.
Golan-PARTHASARATHY discloses
hashing the accessed message (Each block can store a reference that links that block to a previous block in the chain, a summary of the transaction (e.g., one or more components of a message), a time stamp, and Proof of Work that went into creating the secure block. The reference that links that block to the previous block and to each additional block reinforces those before it. For example, each block can include a hash of the prior block thereby linking the blocks together, Golan, [0027]-[0028], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4. Note: reply emails sent by on recipients) and generating additional transaction information related to the accessed message (The blockchain keeps track of the fact that events/transactions have happened. In accordance with the disclosed embodiments, a “transaction” can refer to a message being sent from one computer to another computer. One or more components of a message can be recorded in a block of the blockchain to represent that message being sent, Golan, [0027]-[0028], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4. Note: reply emails sent by on recipients);
providing the hash of the accessed message and the additional transaction information to one or more blocks in the blockchain (Golan, [0027]-[0028], [0033]-[0039], [0051]-[0057], Fig. 1-2, 4. Note: reply emails sent by on recipients).
Furthermore, Golan-PARTHASARATHY does not disclose displaying information provided in the blockchain to show a transaction history for the message.
Schmidt discloses displaying information provided in blockchain to show a transaction history (the transaction history can be displayed using a user interface, Schmidt, [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to show transaction history as taught by Schmidt to modify the method of Golan-PARTHASARATHY in order to verify the integrity of the data or tracking information.

As to claim 3, Golan-PARTHASARATHY-Schmidt discloses the method of claim 1, wherein the message comprises an audio message, a visual message, a textual message, or combinations thereof (Golan, [0023]).

As to claim 4, Golan-PARTHASARATHY-Schmidt discloses The method of claim 1, wherein the hashing of the message includes applying a hash function to electronic data of the message (Each block can store a reference that links that block to a previous block in the chain, a summary of the transaction (e.g., one or more components of a message), a time stamp, and Proof of Work that went into creating the secure block. The reference that links that block to the previous block and to each additional block reinforces those before it. For example, each block can include a hash of the prior block thereby linking the blocks together, Golan, [0027]-[0028]).

As to claim 6, Golan-PARTHASARATHY-Schmidt discloses The method of claim 1, wherein the transaction information includes a transaction identifier, a message type, a participant identifier, a status, time information related to the message, or combinations thereof (a “transaction” can refer to a message being sent from one computer to another computer. One or more components of a message can be recorded in a block of the blockchain to represent that message being sent, Golan, [0027]-[0028]).

As to claim 7, Golan-PARTHASARATHY-Schmidt discloses the method of claim 1, wherein the additional transaction information includes a transaction identifier, a message type, a participant identifier, a status, time information related to the received message, or combinations thereof (a “transaction” can refer to a message being sent from one computer to another computer. One or more components of a message can be recorded in a block of the blockchain to represent that message being sent, Golan, [0027]-[0028]).

Golan-PARTHASARATHY-Schmidt discloses The method of claim 1, wherein the authentication information comprises multifactor authentication information (PARTHASARATHY, [0034]-[0035]).

As to claim 9, Golan-PARTHASARATHY-Schmidt discloses the method of claim 9 (in view of 112(b) rejection), wherein the authentication information includes a crypto key provided to the second participant (token, PARTHASARATHY, PARTHASARATHY, [0034]-[0035]).

As to claims 10, 12-13, and 15-17, the same reasoning applies mutatis mutandis to system claims 10, 12-13, and 15-17 (processor and memory are disclosed in ref1 [0073]-[0079], [0082]-[0083], Fig. 6-7). Accordingly, claims 10, 12-13, and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Golan in view of PARTHASARATHY and Schmidt.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Golan modified by PARTHASARATHY and Schmidt as applied to claims 1 and 10 above, and further in view of U.S. Patent 10,057,061 B1 to Maeng et al. (hereinafter Maeng).

As to claims 2 and 11, Golan-PARTHASARATHY-Schmidt substantially discloses a method/system as set forth in claim 1/10.
Golan-PARTHASARATHY-Schmidt does not explicitly disclose notifying the second participant that the message has been transferred to the second device.
Maeng discloses notifying a second participant that a message has been transferred to a second device (the recipient MSA 3070 may send a message 4020 notifying the recipient mobile wallet user agent (MUA) 4010 that a message is waiting for the recipient MUA 4010, Maeng, Col. 7, Line 35-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to notify recipient about new message as taught by Maeng to modify the method/system of Golan-PARTHASARATHY in order to have recipient’s attention immediately.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Golan modified by PARTHASARATHY and Schmidt as applied to claims 4 and 13 above, and further in view of U.S. Patent Application Publication 2016/0110775 A1 to Moiz et al. (hereinafter Moiz).

As to claims 5 and 14, Golan-PARTHASARATHY-Schmidt substantially discloses a method/system as set forth in claim 4/14 above. 
Golan-PARTHASARATHY-Schmidt does not explicitly disclose the hash function comprises a SHA256 or a RIPEMD function.
Moiz discloses a hash function comprises a SHA256 or a RIPEMD function (Moiz, [0074], claim 8).
Moiz to modify the method/system of Golan-PARTHASARATHY-Schmidt in order to transmit data in a secure format that is unreadable for security purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/2/2021